DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 9, the recitation of “is one that” is awkward and renders the claim unclear.  The examiner suggests deleting this language.
	Regarding claim 10, at line 2, “the surface” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lochtman et al., US 2010/0170626 (hereafter Lochtman).

Regarding claim 1, Lochtman discloses a supported copper foil (Figs. 1 and 2 and Abstract disclosing support foil 3 upon which is applied a dispersion 5 that becomes a base layer 7 upon which a metal layer 19 is formed; the metal is thin and thus understood as a foil (para [0014] and may be copper (para [0070])).
The supported copper foil of Lochtman includes:
a poly-based film that contains polyimide and polytetrafluoroethylene (paras [0015]-[0016] disclose the support foil 3 (i.e., poly-based film) may be made from polyimide or polytetrafluoroethylene (PTFE) and paras [0016]-[0018] disclose support foil that may be polyimide and further include a coating of polytetrafluoroethylene (PTFE), for example by a plasma method, thus disclosing a film that includes both polyimide and PTFE); 
a thin copper foil (thin metal layer (i.e., foil) of thickness preferably less than 10 microns and particularly preferably less than 5 microns disclosed at para [0014]); metal layer 19 also disclosed at Figs. 1 and 2 and para [0116]); copper disclosed at para [0070]); and 
an adhesive provided between the poly-based film and the thin copper foil, the adhesive removably coupling the poly-based film to the copper foil (with reference to Fig. 1, the dispersion 5 that becomes the base layer 7 upon which the thin metal foil 19 formed, includes a matrix material disclosed as a binder (para [0029]) and includes adhesive materials, such as epoxies and acrylates (para [0031]), the support foil 3 (i.e., poly-based film) described as adhering weakly to the base layer 7 (claim 26) thus the base layer functions as an adhesive;  removal of the support foil from the base layer is disclosed at para [0099], thus disclosing the base layer (i.e., adhesive) functions to provide removable coupling of the support foil 3 (poly-based film) and metal foil 19).

Regarding claim 5, please see the rejection of claim 1 above and the Lochtman disclosure of its metal layer preferably having a thickness of 5 microns or less (para 0014]), falling within and thus anticipating the recited range of nine microns or less.

Regarding claim 8, Lochtman discloses its matrix material is preferably a polymer blend that may include polyethylene glycol, silica (i.e., silicon dioxide) and cyanate ester resin (i.e., cyanoacrylate) (paras [0030]-[0031] and [0045]-[0046]).  

Regarding claim 9, Lochtman discloses lamination temperatures of up to 250°C thus disclosing a film that does not deteriorate at 225°C. 

Regarding claim 10 Lochtman at para [0113] discloses full surface coating processes, including casting, painting, doctor blading, roller coating and immersion that provide a dispersion 5 layer (i.e., adhesive) that is uniform across a surface of the poly-based film and uniform across the surface of the thin copper foil.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the teachings of Lochtman.
Regarding both the claim 3 recitation of  the poly-based film having a thickness of between 45 and 100 microns and the claim 4 recitation of the poly-based film having a thickness of 50 microns, Lochtman teaches its support foil has a thickness of 10-500 microns (para [0012]), overlapping and thus rendering obvious the recitations of claims 3 and 4.  

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart, US 2018/0077804 in view of Lochtman.

Regarding claim 1, Stewart discloses a supported copper foil (Abstract) that includes  a poly-based film 106  (Fig. 1; paras [0018] and [0024]; Fig. 8);  a thin copper foil 102 (Fig. 1; para [0018] and para [0022] disclosing the copper foil has a thickness of 9-70 microns, understood as thin) ; and an adhesive 104 provided between the poly-based film and the thin copper foil (Fig. 1), the adhesive removably coupling the poly-based film to the copper foil (paras [0024]-[0025]).
Stewart teaches its poly-based film 106 may be PET or in some embodiments ethylene tetrafluoroethylene (ETFE) film, both films chosen for the advantage of high temperature resistance (paras [0032]-[0033]).  Stewart is silent as to also making the poly-based film from polyimide and PTFE required by claim 1.
Lochtman teaches a poly-based film that contains polyimide and polytetrafluoroethylene (paras [0015]-[0016] disclose the support foil 3 (i.e., poly-based film) may be made from polyimide or polytetrafluoroethylene (PTFE) and paras [0016]-[0018] disclose support foil that may be polyimide and further include a coating of polytetrafluoroethylene (PTFE), for example by a plasma method, thus disclosing a film that includes both polyimide and PTFE).  Lochtman teaches both polyimide and PTFE are suitable as support foils because they are generally commercially available and are heat resistant (paras [0015]-[0016]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing the claims of the invention to modify the support for the supported copper foil of Stewart to also alternatively use polyimide, PTFE and the PTFE coated polyimide taught in Lochtman as further options for readily available support films that provide the advantage of heat resistance.  

Regarding claims 6 and 7,  the adhesive of Stewart is a low-tack adhesive that allows the thin copper foil to be easily removed from the poly-based film and the adhesive (para  [0036]) and the adhesive is permanently applied to the poly-based film (para [0025]).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 2, the prior art of record does not teach or suggest the recited supported copper foil wherein the poly-based film contains polyimide, polytetrafluoroethylene and diphosphene filler particles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746